J-E01008-20, J-E01009-20, J-E01010-20, J-E01011-20

                           2020 PA Super 164



COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                  OF PENNSYLVANIA
                       Appellee

                  v.

JEROME JOHNSON

                       Appellant                 No. 1620 EDA 2018


      Appeal from the Judgment of Sentence imposed May 11, 2018
          In the Court of Common Pleas of Philadelphia County
           Criminal Division at No: CP-51-CR-0005331-2014,
          CP-51-CR-0005332-2014, CP-51-CR-0009453-2014,
                        CP-51-CR-0012063-2015


COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                  OF PENNSYLVANIA
                       Appellee

                  v.

JEROME JOHNSON

                       Appellant                 No. 2045 EDA 2018


      Appeal from the Judgment of Sentence imposed May 11, 2018
          In the Court of Common Pleas of Philadelphia County
           Criminal Division at No: CP-51-CR-0005331-2014,
          CP-51-CR-0005332-2014, CP-51-CR-0009453-2014,
                        CP-51-CR-0012063-2015


COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                  OF PENNSYLVANIA
                       Appellee

                  v.

JEROME JOHNSON
J-E01008-20, J-E01009-20, J-E01010-20, J-E01011-20


                         Appellant                  No. 2046 EDA 2018


       Appeal from the Judgment of Sentence imposed May 11, 2018
           In the Court of Common Pleas of Philadelphia County
            Criminal Division at No: CP-51-CR-0005331-2014,
           CP-51-CR-0005332-2014, CP-51-CR-0009453-2014,
                         CP-51-CR-0012063-2015


COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                    OF PENNSYLVANIA
                         Appellee

                    v.

JEROME JOHNSON

                         Appellant                  No. 2047 EDA 2018


       Appeal from the Judgment of Sentence imposed May 11, 2018
           In the Court of Common Pleas of Philadelphia County
            Criminal Division at No: CP-51-CR-0005331-2014,
           CP-51-CR-0005332-2014, CP-51-CR-0009453-2014,
                         CP-51-CR-0012063-2015


BEFORE: PANELLA, P.J., STABILE, J., DUBOW, J., KUNSELMAN, J., NICHOLS,
        J., MURRAY, J., McLAUGHLIN, J., KING, J., and McCAFFERY, J.

CONCURRING STATEMENT BY STABILE, J.:                       Filed: July 9, 2020

     I concur fully in the Majority's opinion, but write to express my view, as

stated in my concurring opinion filed to Commonwealth v. Larkin, ___ A.3d

___, 2761 EDA 2018 (Pa. Super. 2020) (en banc), that Pa.R.A.P. 902 should

be fully utilized to remedy technical noncompliance with Pa.R.A.P. 341 as

discussed in Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), to protect

the right to appeal guaranteed to all Commonwealth citizens under Article 5,

Section 9 of the Pennsylvania Constitution.


                                     -2-
J-E01008-20, J-E01009-20, J-E01010-20, J-E01011-20



     Judges Dubow, King and McCaffery join the Concurring Statement.




                                 -3-